In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00151-CR


                      ROBERT LARRY SHELTON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
            Trial Court No. 1366763D, Honorable Ruben Gonzalez, Jr., Presiding

                                    March 29, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the Court is the motion of appellant Robert Larry Shelton to

dismiss his appeal. Appellant and his attorney both have signed the motion. TEX. R.

APP. P. 42.2(a). No decision of the Court having been delivered to date, we grant the

motion.   Accordingly, the appeal is dismissed.         No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                        James T. Campbell
                                                            Justice

Do not publish.